     Case 1:19-cv-11038-NMG Document 203 Filed 11/05/20 Page 1 of 3



                   United States District Court
                     District of Massachusetts


                                   )
Allscripts Healthcare, LLC,        )
                                   )
          Plaintiff,               )
                                   )
          v.                       )
                                   )     Civil Action No.
DR/Decision Resources, LLC,        )     19-11038-NMG
d/b/a Decision Resources Group     )
                                   )
          Defendant.               )
                                   )


                         MEMORANDUM & ORDER

GORTON, J.

     Pending before the Court is the motion of

plaintiff/counter-defendant Allscripts Healthcare, LLC

(“Allscripts”) to strike the motion of defendant/counter-

claimant Decision Resources, LLC d/b/a Decision Resources Group

(“DRG”) for summary judgment.

     Allscripts asserts, and DRG does not deny, that this Court

instructed the parties at the scheduling conference that each

would “only get one shot” at filing a dispositive motion.

Allscripts contends that DRG’s motion for Rule 11 sanctions was

a thinly-veiled dispositive motion and that this Court should

strike DRG’s pending motion for summary judgment because DRG has

already taken its “one shot.”


                                 - 1 -
     Case 1:19-cv-11038-NMG Document 203 Filed 11/05/20 Page 2 of 3



     There is significant overlap between the two motions filed

by DRG.   DRG sought (and seeks) dismissal of the case in both

and asserted (and asserts) substantially similar arguments,

namely that:

     1) the Master Data License Services Agreement (“Agreement”)
     does not prohibit the sale of patient level data,

     2) the Health Information Portability and Accountability
     Act (“HIPAA”) certifications were incorporated into the
     Agreement for a narrow purpose and cannot modify the terms
     of the Agreement beyond that purpose and

     3) the refusal to permit revision of the HIPAA
     certification demonstrates bad faith.

In fact, DRG borrowed several sentences verbatim from its Rule

11 motion to support its motion for summary judgment.         Because

the two motions advance nearly identical arguments in support of

dismissing the case, DRG’s motion for Rule 11 sanctions will be

considered a dispositive motion.

     Notwithstanding the above conclusion, striking DRG’s motion

for summary judgment is not warranted under the circumstances.

As Magistrate Judge Cabell noted in his Report and

Recommendation denying DRG’s motion for Rule 11 sanctions (which

this Court accepted and adopted), “a Rule 11 motion is not a

proper substitute for a dispositive motion.”       The Magistrate

Judge explained that it would be preferable to “adjudicate the

merits . . . through summary judgment” and did not consider the

merits of DRG’s arguments insofar as DRG requested dismissal of


                                 - 2 -
        Case 1:19-cv-11038-NMG Document 203 Filed 11/05/20 Page 3 of 3



the case.     Furthermore, the parties have spent significant time

and effort filing memoranda supporting and opposing DRG’s

pending motion for summary judgment and the more prudent course

is to consider the merits of their respective arguments this

time.

                                    ORDER

     Accordingly, the motion of plaintiff/counter-defendant

Allscripts Healthcare, LLC to strike the motion of

defendant/counter-claimant Decision Resources, LLC d/b/a

Decision Resources Group (Docket No. 195) is DENIED.




So ordered.


                                            /s/ Nathaniel M. Gorton
                                            Nathaniel M. Gorton
                                            United States District Judge


Dated November 5, 2020




                                    - 3 -
